Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 6/21/2022 has been entered.  Claims 1, 4-9, 11-12, 15-18 and 20 are amended.  Claims 1-20 are pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 9-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al. (hereinafter Larson), US 2018/0335935 A1, in view of Tumanov et al. (hereinafter Tumanov), US 2011/0276925 A1.

Tumanov was disclosed in an IDS dated 3/15/2021.

Regarding independent claim 1, Larson teaches a method for providing user access history for a collaborative document (FIG. 5A [0079] The content level comments 504 can be arranged in a comment pane 512 positioned to the side of the body of the collaborative content item 502 (a collaborative document).  Each content level comment 504 has an author 514, indicated by user name, and a creation date and time (a method for providing user access history for)), the method comprising: 
receiving, by a server, a first request for the collaborative document from a first client device of a first user of a plurality of users that have permission to access the collaborative document ([0028] FIG. 1…client devices 120a, 120b, and 120c, collectively or individually “120”, [0054] Content management system 100 can also include authenticator module 306…to determine whether access to requested content item is authorized, [0055] content management system 100…allows client applications to request access to content items in the storage 318, [0059] Collaborative content items can be files that users can create and edit using a collaborative content items editor 270 and can contain collaborative content item elements.  Collaborative content items elements may include any type of content such as text; images, animations, videos, audio, or other multi-media; tables; lists; references to external content; programming code; tasks; tags or labels; comments; or any other type of content…collaborative content items may be shared and synchronized with multiple users and client devices 120, [0060] FIG. 1…collaborative content management system 130 is a subsystem of the component of content management system 100 that provides sharing and collaborative services for various types of content items, [0061] Collaborative content management system 130 can include various servers for managing access and edits to collaborative content items and for managing notifications about certain changes made to collaborative content items; this suggests that the various servers (by a server) of the collaborative content management system 130 managing access and edits to collaborative content items (for the collaborative document) can receive (receiving) an access request (a first request) from a client application of a client device 120, such as client 120a (from a first client device) of a user of the multiple users (of a first user of a plurality of users) that can be authorized (that have permission) by the authenticator module of the content management system to access (to access) a requested collaborative content item (the collaborative document)); 
providing, by the server, the collaborative document to the first client device for presentation to the first user in a first user interface on the first client device ([0028] FIG. 1…client devices 120a, 120b, and 120c, collectively or individually “120”, [0061] Collaborative content management system 130 can include various servers for managing access and edits to collaborative content items and for managing notifications about certain changes made to collaborative content items.  Collaborative content management system 130 can include access link module 410, [0065] the access link module 410 can directly send a collaborative content item to a client device or user account, [0076] Referring now to FIG. 5A, there is shown an example user interface with page of a collaborative content item 502 entitled “Draft Speech”; this suggests the various of servers (by the server) of the collaborative content management system 130 for managing access and edits to collaborative content items can use the access module 410 to directly send (providing) a collaborative content item 502 entitled “Draft Speech” (the collaborative document) to the user interface on a client device with a user account, such as client device 120a in FIG. 1 (to the first client device for presentation to the first user in a first user interface on the first client device)); 
determining whether a collaborator type of the first user matches a predefined collaborator type (FIG. 5A [0079] The content level comments 504 can be arranged in a comment pane 512 positioned to the side of the body of the collaborative content item 502.  Each content level comment 504 has an author 514 indicated by user name and a creation date and time.  A collection of comments that together form an exchange between users with respect to a single span is a thread 518, [0089] contextual primitives can add a group of users, or user(s) assigned to a specific role e.g. owner, editor, etc., to the audience of a thread using document context.  A contextual primitive is indicated by a predetermined token followed by a predetermined text string, [0090] The collaborative content management system 130 determines the userIDs with viewing privileges for the collaborative content item according to the collaborative content item index and adds those userIDs to the audience_list for the thread, [0091] Therefore, during compilation of the collaborative content item, the collaborative content management system 130 checks to see if a particular thread should be displayed to a viewing user by referencing the audience_list of the thread.  If the userID of the current user is included in the collaborative content item database 408 then the collaborative content management system 130 displays the thread to the current user, [0094] The “@editing” primitive indicates that all users with editing access to the collaborative content item are to be included in the audience for a thread…instead of retrieving all user associated with the collaborative content item in the collaborative content item index only users with editing access are added to the audience_list for the thread; this suggests that during compilation of the collaborative content item, the collaborative content management system 130 determines what is to be displayed as content level comments by determining the userIDs associated with “@editing” contextual primitive indicating editing access (determining whether a collaborator type) for the collaborative content item according to the collaborative content item index and adds those userIDs to the audience_list for the thread and displays the thread to the current user if the current user (of the first user) is on the audience_list associated with “@editing” (matches a predefined collaborator type)); responsive to determining that the collaborator type of the first user matches the predefined collaborator type: 
creating, by the server, first user access history information for the collaborative document based on accesses of the collaborative document by one or more of the plurality of users, and 
providing, by the server, the first user access history information for the collaborative document to the first client device for display within a first consolidated view of the first user interface presenting the collaborative document ([0028] FIG. 1…client devices 120a, 120b, and 120c, collectively or individually “120”, [0061] Collaborative content management system 130 can include various servers for managing access and edits to collaborative content items and for managing notifications about certain changes made to collaborative content items.  Collaborative content management system 130 can include access link module 410, [0079] The content level comments 504 can be arranged in a comment pane 512 positioned to the side of the body of the collaborative content item 502.  Each content level comment 504 has an author 514 indicated by user name and a creation date and time, [0081] the comment pane 512 can be visible when a collaborative content item is opened, [0090] The collaborative content management system 130 determines the userIDs with viewing privileges for the collaborative content item according to the collaborative content item index and adds those userIDs to the audience_list for the thread, [0091] Therefore, during compilation of the collaborative content item, the collaborative content management system 130 checks to see if a particular thread should be displayed to a viewing user by referencing the audience_list of the thread.  If the userID of the current user is included in the collaborative content item database 408 then the collaborative content management system 130 displays the thread to the current user, [0094] The “@editing” primitive indicates that all users with editing access to the collaborative content item are to be included in the audience for a thread…instead of retrieving all user associated with the collaborative content item in the collaborative content item index only users with editing access are added to the audience_list for the thread; this suggests upon determining that a current user userID is associated with “@editing” contextual primitive (matches the predefined collaborator type) indicating editing access for the collaborative content item according to the collaborative content item index and the current user userID is added to the audience_list for the thread (responsive to determining that the collaborator type of the first user), the collaborative content management system 130 server determines (creating by the server) what is to be displayed as content level comments by author user name, instead of retrieving all user associated with the collaborative content item (for the collaborative document) in the collaborative content item index only users with editing access are added to the audience_list for the thread, such that the current user is displayed the comment threads (first user access history information), and creation date and time (based on accesses of the collaborative document by one or more of the plurality of users) including comments with @editing contextual primitives arranged in a comment pane 512 positioned to the side of the body of the collaborative content item 502 (the first user access history information for the collaborative document for display within a consolidated view of the user interface presenting the collaborative document) of the client device, such as client device 120a (to the first client device), displayed to the current user from the content management system 130 server (providing, by the server)); receiving, by the server, a second request for the collaborative document from a second client device of a second user of the plurality of users that have permission to access the collaborative document ([0028] FIG. 1…client devices 120a, 120b, and 120c, collectively or individually “120”, [0055] content management system 100…allows client applications to request access to content items in the storage 318, [0056] In addition to a content path and content pointer, a content entry in some configurations also includes user account identifier that identifies the user account that has access to the content item.  In some embodiments, multiple user accounts identifiers can be associated with a single content entry indicating that the content item has shared access by the multiple user accounts, [0059] Collaborative content items can be files that users can create edit using a collaborative content items editor 270 and can contact collaborative content item elements.  Collaborative content item elements may include any type of content…collaborative content items may be shared and synchronized with multiple users and client devices 120, using sharing 310 and synchronization 312 modules of content management; because multiple user accounts has shared access to content item this suggests the content management system server can receive a request (receiving by the server a second request) for the shared content item (for the collaborative document) from a second client device 120b (from a second client device) with an identified second user account (of a second user) of the multiple user accounts (of the plurality of users) identifiers that can be associated with the shared content item and is identified to have access to the content item (that have permission to access the collaborative document)); providing, by the server, the collaborative document to the second client device for presentation to the second user in a second user interface on the second client device ([0028] FIG. 1…client devices 120a, 120b, and 120c, collectively or individually “120”, [0059] collaborative content items may be shared and synchronized with multiple users and client devices 120, using…content management system 100.  Users operate client devices 120 to create and edit collaborative content items, and to share collaborative content items with other users of client devices 120.  Changes to a collaborative content item by one client device 120 are propagated to other client devices 120 of users associated with that collaborative content item, [0061] Collaborative content management system 130 can include various servers for managing access and edits to collaborative content items and for managing notifications about certain changes made to collaborative content items.  Collaborative content management system 130 can include access link module 410, [0065] The access module 410 can also provide collaborative content items…directly send a collaborative content item to a client device or user account, [0076] Referring now to FIG. 5A, there is shown an example user interface with page of a collaborative content item 502; this suggests that the collaborative content management system 130 server can provide (providing by the server) a shared content item 502 (the collaborative document) to be presented to a user interface displayed on a second user’s client device 120b (to the second client device for presentation to the second user in a second user interface on the second client device)); and responsive to determining that the collaborator type of the second user does not match the predefined collaborator type: 
providing, by the server, second user access history information for the collaborative document to the second client device for display within a second consolidated view of the user interface presenting the collaborative document, wherein the second user access history information for the collaborative document is different from the first user access history information for the collaborative document ([0028] FIG. 1…client devices 120a, 120b, and 120c, collectively or individually “120”, [0059] collaborative content items may be shared and synchronized with multiple users and client devices 120, using…content management system 100.  Users operate client devices 120 to create and edit collaborative content items, and to share collaborative content items with other users of client devices 120.  Changes to a collaborative content item by one client device 120 are propagated to other client devices 120 of users associated with that collaborative content item, [0061] Collaborative content management system 130 can include various servers for managing access and edits to collaborative content items and for managing notifications about certain changes made to collaborative content items.  Collaborative content management system 130 can include access link module 410, FIG. 5A [0079] The content level comments 504 can be arranged in a comment pane 512 positioned to the side of the body of the collaborative content item 502.  Each content level comment 504 has an author 514 indicated by user name and a creation date and time, [0081] the comment pane 512 can be visible when a collaborative content item is opened, [0090] The collaborative content management system 130 determines the userIDs with viewing privileges for the collaborative content item according to the collaborative content item index and adds those userIDs to the audience_list for the thread, [0091] Therefore, during compilation of the collaborative content item, the collaborative content management system 130 checks to see if a particular thread should be displayed to a viewing user by referencing the audience_list of the thread.  If the userID of the current user is included in the collaborative content item database 408 then the collaborative content management system 130 displays the thread to the current user, [0094] The “@editing” primitive indicates that all users with editing access to the collaborative content item are to be included in the audience for a thread…instead of retrieving all user associated with the collaborative content item in the collaborative content item index only users with editing access are added to the audience_list for the thread; because during compilation of the collaborative content item shared among multiple user of multiple client devices, the collaborative content management system 130 checks to see if a particular thread should be displayed to a viewing user by referencing the audience_list of the thread, this suggests that if the collaborative content management system determines that a second user’s userID is NOT associated with “@editing” contextual primitive for the collaborative content item according to the collaborative content item index (and responsive to determining that the collaborator type of the second user does not match the predefined collaborator type), the collaborative content management system 130 server compiled (providing by the server) collaborative content item shared with a second user, whose ID is NOT associated with “@editing” contextual primitive, to be displayed on the second client device 120b (to the second client device) would include content level thread comments (second user access history information) associated with the collaborative content item (for the collaborative document) wherein the thread comments WITHOUT @editing contextual primitives are arranged in a comment pane 512 positioned to the side of the body of the collaborative content item 502 on the second user client device 120b (for display within a second consolidated view of the second user interface presenting the collaborative document) wherein the thread comments associated with the shared collaborative content item 502 on the second user client device 120b (wherein the second user access history information for the collaborative document) would not contain threads associated with userID with @editing contextual primitive (is different from) which would be displayed in the thread comments displayed with the shared collaborative content item 502 on the current user client device 120a (the first user access history information for the collaborative document) as represented in FIG. 5A).  
Larson does not expressly teach the first user access history information specifying the plurality of users who have permission to access the collaborative document including one or more users who have not accessed the collaborative document.
However, Tumanov teaches user access history specifying a plurality of users who have permission to access collaborative document including one or more users who have not accessed the collaborative document ([0079] Fig. 7 shows the activity-based resource 702 (user access history) with the value of the unread field 712 listing users who have received the email message (wherein the email message equates to the collaborative document and the listing of users equates to specifying a plurality of users who have permission to access) described by the email message descriptor 704E, but who have not yet read this email message (wherein the users that have not read the email message equates to including one or more users who have not access the collaborative document)).
Because Larson and Tumanov address the same issue of permissioned users accessing a collaborative document, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate user access history specifying a plurality of users who have permission to access collaborative document including one or more users who have not accessed the collaborative document as suggested by Tumanov into Larson’s method, with a reasonable expectation of success, such that the Larson’s comment pane displayed alongside the collaboration content item in the user interface for a current user client device 120a specifies the plurality of users who have permission to access the collaborative document including one or more users who have not accessed the collaborative document, as suggested by Tumanov to teach the first user access history information specifying the plurality of users who have permission to access the collaborative document including one or more users who have not accessed the collaborative document.  This modification would have been motivated by the desire to make storing and presenting activities on resources more helpful for the user when collaborating and therefore more useful and user-friendly (see Tumanov [0002] and [0003]).

Regarding dependent claim 2, Larson, in view of Tumanov, teach the method of claim 1, wherein determining that the collaborator type of the user matches the predefined collaborator type comprises determining that the user has editing permissions for the collaborative document (see Larson [0090] The collaborative content management system 130 determines the userIDs with viewing privileges for the collaborative content item according to the collaborative content item index and adds those userIDs to the audience_list for the thread, [0091] Therefore, during compilation of the collaborative content item, the collaborative content management system 130 checks to see if a particular thread should be displayed to a viewing user by referencing the audience_list of the thread.  If the userID of the current user is included in the collaborative content item database 408 then the collaborative content management system 130 displays the thread to the current user, [0094] The “@editing” primitive indicates that all users with editing access to the collaborative content item are to be included in the audience for a thread…instead of retrieving all user associated with the collaborative content item in the collaborative content item index only users with editing access are added to the audience_list for the thread; this suggests that during compilation of the collaborative content item, the collaborative content management system 130 determines what is to be displayed as content level comments by determining the userIDs associated with “@editing” contextual primitive indicating editing access (wherein determining that the collaborator type comprises determining that the user has editing permissions) for the collaborative content item (for the collaborative document) according to the collaborative content item index and adds those userIDs (of the user matches a predefined collaborator type) to the audience_list for the thread).  

Regarding dependent claim 3, Larson, in view of Tumanov, teach the method of claim 1, wherein determining that the collaborator type of the user does not match the predefined collaborator type comprises determining that the user lacks editing permissions for the collaborative document (see Larson [0079] The content level comments 504 can be arranged in a comment pane 512 positioned to the side of the body of the collaborative content item 502.  Each content level comment 504 has an author 514 indicated by user name and a creation date and time, [0090] The collaborative content management system 130 determines the userIDs with viewing privileges for the collaborative content item according to the collaborative content item index and adds those userIDs to the audience_list for the thread, [0091] Therefore, during compilation of the collaborative content item, the collaborative content management system 130 checks to see if a particular thread should be displayed to a viewing user by referencing the audience_list of the thread.  If the userID of the current user is included in the collaborative content item database 408 then the collaborative content management system 130 displays the thread to the current user, [0094] The “@editing” primitive indicates that all users with editing access to the collaborative content item are to be included in the audience for a thread…instead of retrieving all user associated with the collaborative content item in the collaborative content item index only users with editing access are added to the audience_list for the thread; this suggests that during compilation of the collaborative content item, the collaborative content management system 130 determines what is to be displayed as content level comments by determining the userIDs associated with “@editing” contextual primitive indicating editing access for the collaborative content item according to the collaborative content item index and adds those userIDs to the audience_list for the thread and for viewing users that do not have editing access to the collaborative content the collaborative content management system (comprises determining that the user lacks editing permissions for the collaborative document) would display threads that do not contain “@editing” primitive (wherein determining that the collaborator type of the user does not match the predefined collaborator type) in the comment pane 512 positioned to the side of the body of the collaborative content item 502 that the viewer would have viewing privileges to view).  

Regarding dependent claim 6, Larson, in view of Tumanov, teach the method of claim 1, wherein the first user access history information identifies the plurality of users that have permission to access the collaborative document and timestamps of most recent viewings of the collaborative document by each of the plurality of users (see Larson [0079] The content level comments 504 can be arranged in a comment pane 512 positioned to the side of the body of the collaborative content item 502.  Each content level comment 504 has an author 514 indicated by user name and a creation date and time, [0090] The collaborative content management system 130 determines the userIDs with viewing privileges for the collaborative content item according to the collaborative content item index and adds those userIDs to the audience_list for the thread, [0091] Therefore, during compilation of the collaborative content item, the collaborative content management system 130 checks to see if a particular thread should be displayed to a viewing user by referencing the audience_list of the thread.  If the userID of the current user is included in the collaborative content item database 408 then the collaborative content management system 130 displays the thread to the current user, [0094] The “@editing” primitive indicates that all users with editing access to the collaborative content item are to be included in the audience for a thread, [0080] A user may also create a comment to include in a thread by entering text into a reply field in one of the comments 504, such as the most recent comment in a thread 518; this suggests that the collaborative content management system 130 displays threads with “@editing” primitive within the content level comment displayed in comment pane of users with editing access (wherein the first user access history information) wherein each content level comment is displayed with author by user name thus identifying the other users associated with “@editing” primitives and indicating editing access (identifies the plurality of user that have permission to access) to the collaborative content item (the collaborative document) and because each content level comment is displayed with author user name and creation date and time the comment pane appear to show the most recent comments of thread 518 as shown in FIG. 5A (and timestamps of most recent viewings of the collaborative document by each of the plurality of users)).  

Regarding dependent claim 9, Larson, in view of Tumanov, teach the method of claim 1 further comprising: including group metadata that is associated with one or more of the plurality of users in a group in the first user access history information (see Larson [0079] The content level comments 504 can be arranged in a comment pane 512 positioned to the side of the body of the collaborative content item 502.  Each content level comment 504 has an author 514 indicated by user name and a creation date and time, [0090] The collaborative content management system 130 determines the userIDs with viewing privileges for the collaborative content item according to the collaborative content item index and adds those userIDs to the audience_list for the thread, [0091] Therefore, during compilation of the collaborative content item, the collaborative content management system 130 checks to see if a particular thread should be displayed to a viewing user by referencing the audience_list of the thread.  If the userID of the current user is included in the collaborative content item database 408 then the collaborative content management system 130 displays the thread to the current user, [0094] The “@editing” primitive indicates that all users with editing access to the collaborative content item are to be included in the audience for a thread…instead of retrieving all user associated with the collaborative content item in the collaborative content item index only users with editing access are added to the audience_list for the thread; this suggests that the “@editing” contextual primitive (further comprising including group metadata) indicating editing access of the group of users for the collaborative content item (that is associated with one or more of the plurality of users in a group) would be displayed in threads associated with “@editing” primitive in the comment pane 512 (in the first user access history information) positioned to the side of the body of the collaborative content item 502 that the viewer with editing access to the collaborative content item would see).  

Regarding dependent claim 10, Larson, in view of Tumanov, teach the method of claim 1, further comprising: receiving, at the server, one or more access requests to the collaborative document (see Tumanov, [0047] indicates that "the client activity system 112 sends the client activity data to the server activity system 108 (310)",  [0032] indicates that activities can be when a user read or edited a document, [0024] indicates that the resource can be word processing documents); and storing access data for each of the one or more access requests, the access data for each of the one or more access requests comprising an identity of one of the plurality of users associated with a respective access request and a time at which the respective access request was received (see Tumanov, [0020] indicates that the activity database 118 is a database that stores activity data, [0028] indicates that "the client activity system 112 sends client activity data to the server activity system 108 via the network 106.  When the server activity system 108 receives the client activity data from the client activity system 112, the server activity system 108 adds the client activity data to activity data stored in the activity database 118" and that what is stored is "activity data such that it is possible to determine how the user 116, as an individual, interacted with various resources", [0071] gives an example of a time a user edited a resource.  FIG. 7 gives examples of users and a timestamp corresponding to a time at which the document was read) .  

Regarding dependent claim 11, Larson, in view of Tumanov, teach the method of claim 1, wherein providing the first user access history information for the collaborative document to the first client device for display within the first consolidated view of the user interface presenting the collaborative document comprises: causing the first user access history information to be displayed in the first consolidated view overlaid on a portion of the collaborative document presented in the first user interface (see Larson [0028] FIG. 1…client devices 120a, 120b, and 120c, collectively or individually “120”, [0059] Collaborative content items can be files that users can create and edit using a collaborative content items editor 270 and can contain collaborative content item elements.  Collaborative content items elements may include any type of content such as text; images, animations, videos, audio, or other multi-media; tables; lists; references to external content; programming code; tasks; tags or labels; comments; or any other type of content…collaborative content items may be shared and synchronized with multiple users and client devices 120, [0076] Referring now to FIG. 5A, there is shown an example user interface with page of a collaborative content item 502 entitled “Draft Speech”, [0079] The content level comments 504 can be arranged in a comment pane 512 positioned to the side of the body of the collaborative content item 502.  Each content level comment 504 has an author 514 indicated by user name and a creation date and time, [0090] The collaborative content management system 130 determines the userIDs with viewing privileges for the collaborative content item according to the collaborative content item index and adds those userIDs to the audience_list for the thread, [0091] Therefore, during compilation of the collaborative content item, the collaborative content management system 130 checks to see if a particular thread should be displayed to a viewing user by referencing the audience_list of the thread.  If the userID of the current user is included in the collaborative content item database 408 then the collaborative content management system 130 displays the thread to the current user, [0094] The “@editing” primitive indicates that all users with editing access to the collaborative content item are to be included in the audience for a thread…instead of retrieving all user associated with the collaborative content item in the collaborative content item index only users with editing access are added to the audience_list for the thread; this suggests the content management system 130 determines the display of the content level threads to a current user on client device 120a with editing access by providing threads that include “@editing” primitive (wherein providing the first user access history information) during compiling of the collaboration content item (for the collaborative document) to be displayed to client device 120a (to the first client device for display) as content level comments 504 within comment pane 512 positioned to the side of the body of (within the first consolidated view of the first user interface) the collaborative content item 502 (presenting the collaborative document) such as shown in FIG. 5A wherein the content level threads shown to current user on client device 120a with editing access would be shown to include “@editing” primitive (comprises causing the first user access history information to be displayed) and be shown positioned to the side of the body of the collaborative content item 502 (in the consolidated view overlaid on a portion of the collaborative document) on the user interface displayed on client device 102a (presented in the first user interface)).  

Regarding independent claim 12, claim 12 is a system claim that is substantially the same as the method of claim 1.  Thus, claim 12 is rejected for the same reason as claim 1.  Additionally, Larson teaches a system, comprising: a memory device; and a processing device coupled to the memory device to ([0074] Content management system 100 and collaborative content management system 130 (a system) may be implemented using a single computer, or a network of computers, including cloud-based computer implementations. The operations of content management system 100 and collaborative content management system 130 as described herein can be controlled through either hardware or through computer programs installed in computer storage (comprising a memory device) and executed by the processors (and a processing device coupled to the memory device to) of such server to perform the functions described herein).

Regarding dependent claims 13-14, claims 13-14 are system claims that are substantially the same as the method of claims 2-3, respectively.  Therefore, claims 13-14 are rejected for the same reasons as claims 2-3.

Regarding independent claim 17, claim 17 is a non-transitory computer-readable media claim that is substantially the same as the method of claim 1.  Thus, claim 17 is rejected for the same reason as claim 1.  Additionally, Larson teaches one or more tangible, non-transitory computer-readable media storing instructions that, when executed by one or more processing devices, cause the one or more processing devices to ([0074] Content management system 100 and collaborative content management system 130 may be implemented using a single computer, or a network of computers, including cloud-based computer implementations. The operations of content management system 100 and collaborative content management system 130 as described herein can be controlled through either hardware or through computer programs installed (storing instructions) in computer storage (one or more tangible, non-transitory computer-readable media) and executed by the processors (that when executed by one or more processing devices, cause the one or more processing devices to).

Regarding dependent claim 18, Larson, in view of Tumanov, teach the non-transitory computer-readable media of claim 17, wherein the one or more processing devices are further to present the first user access history information in the first consolidated view, the first user access history information identifying one or more users that have access to the collaborative document and including an indication of when the one or more users most recently accessed the collaborative document (see Larson [0028] FIG. 1…client devices 120a, 120b, and 120c, collectively or individually “120”, [0100] FIG. 5B shows an example user interface with a file-level comment associated with the title of the collaborative content item.  FIG. 5B displays the same six comments and four threads as in FIG. 5A (wherein the one or more processing devices are further to present the user access history information in the first consolidated view), with the addition of a file-level comment 528.  The file-level comment is displayed alongside the content level comments in the comment pane 512; this suggests that the file-level comment that is part of the comment pane 512 displayed to the current user of client device 120a (the first user access history information) displayed in FIG. 5B and shows user “John Nicolay” (identifying one or more users) having commented on the file “Draft Speech” (that have access to the collaborative document) at “12/16/10 8:25am” (and including an indication of when the one or more users most recently accessed the collaborative document)).  

Regarding dependent claim 19, Larson, in view of Tumanov, teach the non-transitory computer-readable media of claim 17, wherein to determine that the collaborator type of the user matches the predefined collaborator type, the one or more processing devices are further to determine that the user has editing permissions for the collaborative document (see Larson [0061] Collaborative content management system 130 can include various servers for managing access and edits to collaborative content items and for managing notifications about certain changes made to collaborative content items, [0090] The collaborative content management system 130 determines the userIDs with viewing privileges for the collaborative content item according to the collaborative content item index and adds those userIDs to the audience_list for the thread, [0091] Therefore, during compilation of the collaborative content item, the collaborative content management system 130 checks to see if a particular thread should be displayed to a viewing user by referencing the audience_list of the thread.  If the userID of the current user is included in the collaborative content item database 408 then the collaborative content management system 130 displays the thread to the current user, [0094] The “@editing” primitive indicates that all users with editing access to the collaborative content item are to be included in the audience for a thread…instead of retrieving all user associated with the collaborative content item in the collaborative content item index only users with editing access are added to the audience_list for the thread; this suggests that during compilation of the collaborative content item, the collaborative content management system 130 server with determines what is to be displayed as content level comments by determining the userIDs associated with “@editing” contextual primitive indicating editing access (the one or more processing devices are further to determine that the user has editing permissions) for the collaborative content item (for the collaborative document) according to the collaborative content item index and adds those userIDs associated with “@editing” contextual primitive to the audience_list for the thread (wherein to determine that the collaborator type of the user matches the predefined collaborator type)), and wherein to determine that the collaborator type of the user does not match the predefined collaborator type, the one or more processing devices are further to determine that the user lacks editing permissions for the collaborative document (see Larson [0061] Collaborative content management system 130 can include various servers for managing access and edits to collaborative content items and for managing notifications about certain changes made to collaborative content items, [0079] The content level comments 504 can be arranged in a comment pane 512 positioned to the side of the body of the collaborative content item 502.  Each content level comment 504 has an author 514 indicated by user name and a creation date and time, [0090] The collaborative content management system 130 determines the userIDs with viewing privileges for the collaborative content item according to the collaborative content item index and adds those userIDs to the audience_list for the thread, [0091] Therefore, during compilation of the collaborative content item, the collaborative content management system 130 checks to see if a particular thread should be displayed to a viewing user by referencing the audience_list of the thread.  If the userID of the current user is included in the collaborative content item database 408 then the collaborative content management system 130 displays the thread to the current user, [0094] The “@editing” primitive indicates that all users with editing access to the collaborative content item are to be included in the audience for a thread…instead of retrieving all user associated with the collaborative content item in the collaborative content item index only users with editing access are added to the audience_list for the thread; this suggests that during compilation of the collaborative content item, the collaborative content management system 130 server determines what is to be displayed as content level comments by determining the userIDs and thus for authorized viewing users that the collaborative content management system server determines do not have editing access to the collaborative content item (the one or more processing devices are further to determine that the user lacks editing permissions for the collaborative document) the determined display would be threads that do not contain “@editing” primitive (and wherein to determine that the collaborator type of the user does not match the predefined collaborator type) in the comment pane 512 positioned to the side of the body of the collaborative content item 502 that the viewer would have viewing privileges to view).  

Claims 4-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Larson in view of Tumanov, as applied in the rejections of claims 1 and 12, and further in view of Megiddo et al. (hereinafter Megiddo), US 2014/0289645 A1.

Megiddo was disclosed in an IDS dated 3/15/2021.

Regarding dependent claim 4, Larson, in view of Tumanov, teach the method of claim 1, further comprising: one or more of the plurality of users identified in the first user access history information in the first user interface (see Larson [0028] FIG. 1…client devices 120a, 120b, and 120c, collectively or individually “120”, [0079] The content level comments 504 can be arranged in a comment pane 512 positioned to the side of the body of the collaborative content item 502.  Each content level comment 504 has an author 514 indicated by user name and a creation date and time, [0090] The collaborative content management system 130 determines the userIDs with viewing privileges for the collaborative content item according to the collaborative content item index and adds those userIDs to the audience_list for the thread, [0091] Therefore, during compilation of the collaborative content item, the collaborative content management system 130 checks to see if a particular thread should be displayed to a viewing user by referencing the audience_list of the thread.  If the userID of the current user is included in the collaborative content item database 408 then the collaborative content management system 130 displays the thread to the current user, [0094] The “@editing” primitive indicates that all users with editing access to the collaborative content item are to be included in the audience for a thread; this suggests that the collaborative content management system 130 displays threads with “@editing” primitive within the content level comment displayed in comment pane of users with editing access on client device 120a (in the first user access history information in the user interface) wherein each content level comment is displayed with author by user name thus identifying the other users associated with “@editing” primitives (further comprising one or more of the plurality of users identified)).
Larson and Tumanov do not expressly teach receiving, from the first client device, a message request comprising a message to be sent to one or more of the plurality of users identified in the first user access history in the user interface; and transmitting the message to one or more client devices associated with the one or more of the plurality of users.  
However, Megiddo teaches receiving, from a client device, a message request comprising a message to be sent to one or more of a plurality of users identified in user access history in a user interface ([0060-0061] explain that “collaborating authors may be enabled to communicate within a context of the content (e.g., through notes, comments, and other forms of exchanges)” (in user access history in a user interface) and also, regarding edits and comments that occurred, “a set of controls may be displayed on a user device for enabling the author to switch to edit mode, reply to a comment, send a note to the co-author...” (receiving from a client device a message to be sent one or more of a plurality of users identified), FIG. 4 and 5A shed light on this interaction, [0040] explains that selection of a change or comment can bring up “additional controls 512 for … sending a text message, attaching a note, replying to a comment/note...may be provided”); and transmitting the message to one or more user devices associated with the one or more of the plurality of users ([0024] explains that “notifications of changes, comments, notes, and replies on the collaborative content may be provided through various communication means, such as email [and] text messages”, [0030] indicates distribution on various client devices that may include smartphones and tablets (and transmitting the message to one or more user devices associated with the one or more of the plurality of users)).
Because Larson, in view of Tumanov, and Megiddo address the same issue of displaying access history of a collaboration document, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving, from a client device, a message request comprising a message to be sent to one or more of a plurality of users identified in a user access history in user interface; and transmitting the message to one or more client devices associated with the one or more of the plurality of users as suggested by Megiddo into Larson and Tumanov’s method, with a reasonable expectation of success, such that the Larson’s comment pane display of the first user access history displayed on client device 120a is able to receive a message request and transmit the message to one of the users identified in user access history as suggested by Megiddo to teach receiving, from the first client device, a message request comprising a message to be sent to one or more of the plurality of users identified in the first user access history information in the first user interface; and transmitting the message to one or more client devices associated with the one or more of the plurality of users.  This modification would have been motivated by the desire to provide a way to more easily determine changes and suggestions to the document (see Megiddo [0045]), and allow for a more collaborative and informative environment (see Megiddo [0003]).

Regarding dependent claim 5, Larson, in view of Tumanov and Megiddo, teach the method of claim 4, wherein the message request is selected via an indicator on a view including the first user access history information in the first user interface presenting the collaborative document (see Megiddo, FIG. 5A and [0040] explains that selection of a change or comment can bring up “additional controls 512 (wherein the message request is selected via an indicator on a view) for … sending a text message, attaching a note, replying to a comment/note...may be provided”.  From the figure, a user access history is in the user interface; wherein the combination of Larson, Tumanov and Megiddo taught first user access history in the first user interface on client device 120a presenting the collaborative document as the comment pane of content level comments displayed to user with editing access positioned to the side of the body of the collaborative content item 502 per Larson [0028], [079], [0094]).  

Regarding dependent claim 15, claim 15 is a system claim that is substantially the same as the method of claim 4.  Therefore, claim 15 is rejected for the same reason as claim 4.

Claims 7-8, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Larson in view of Tumanov, as applied in the rejections of claims 1, 12 and 17, respectively, and further in view of Palmucci, US 2013/0185252 A1.

Palmucci was disclosed in an IDS dated 3/15/2021.

Regarding dependent claim 7, Larson, in view of Tumanov, teach all the elements of claim 1.
Larson and Tumanov do not expressly teach wherein the first user access history information for the collaborative document is provided in response to determining that access history viewing for the collaborative document is enabled for one or more of the plurality of users.  
However, Palmucci teaches wherein a user access history for a collaborative document is provided in response to determining that access history viewing for the collaborative document is enabled for one or more of a plurality of users ([0036] "the user can set the permissions to allow: (i) anyone with a link to the document can view, copy and/or examine the revision history of the document (or a portion thereof)", FIG. 12 indicates a step 1254 "verify security" wherein [0091] indicates that "the system compares a user's permissions, group memberships, etc. to the security settings on the version and/or revision history and authorizes the user as appropriate", [0082] explains that, for example, user B "has full revision history access" since he has the proper privileges as he is part of the group allowed to view the revision history of version one, two, and three; this suggests document revision history for a document (wherein a user access history for a collaborative document) can be provided by a system in response to system determining that a user has set the permission to allow other users privilege to access revision history (in response to determining that access history viewing for the collaborative document is enables for one or more of a plurality of users)).
Because Larson, in view of Tumanov, and Palmucci address the same need of providing a way to display access history of a collaborative document, accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings wherein a user access history for a collaborative document is provided in response to determining that access history viewing for the collaborative document is enabled for one or more of a plurality of users as suggested by Palmucci into Larson and Tumanov’s method, with a reasonable expectation of success, such that Larson and Tumanov’s content item’s comment pane is provided if it is verified that the user is authorized to view and the content item’s comments to teach wherein the first user access history information for the collaborative document is provided in response to determining that access history viewing for the collaborative document is enabled for one or more of the plurality of users.  This modification would have been motivated by the desire to provide the ability for various revisions to be secured for viewing only by users of certain user groups (Palmucci [0009]).

Regarding dependent claim 8, Larson, in view of Tumanov, teach all the elements of claim 1. 
Larson and Tumanov do not expressly teach wherein the first user access history information for the collaborative document is provided in response to determining that global access history viewing for collaborative documents including the collaborative document is enabled for one or more of the plurality of users.  
However, Palmucci teaches wherein a user access history for a collaborative document is provided in response to determining that global access history viewing for collaborative documents including the collaborative document is enabled for one or more of a plurality of users (([0036] "the user can set the permissions to allow: (i) anyone with a link to the document can view, copy and/or examine the revision history of the document (or a portion thereof)", [0084] indicates that there is an "open" security setting which indicates that "*any* revisions created on it are visible to all".  Since the entire revision history is available, it is comprehensively and wholly available (i.e., a global access history viewing), [0002] indicates that the invention is for collaborating on a plurality of documents, any and all can have the open security setting applied for all users; this suggests revision history of a document (wherein a user access history for a collaboration document) can be made wholly available to users in response to user set permissions with a “open” security setting (in response to determining that global access history viewing for collaborative documents including the collaborative document is enabled) indicating any revisions to the document are visible to all (for one or more of a plurality of users)).  
Because Larson, in view of Tumanov, and Palmucci address the same need of providing a way to display access history of a collaborative document, accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings wherein a user access history for a collaborative document is provided in response to determining that global access history viewing for collaborative documents including the collaborative document is enabled for one or more of a plurality of users as suggested by Palmucci into Larson and Tumanov’s method, with a reasonable expectation of success, such that Larson and Tumanov’s comment pane associated with a collaborative content item is provided in response to an open security setting allowing all revision history to be available to teach wherein the first user access history information for the collaborative document is provided in response to determining that global access history viewing for collaborative documents including the collaborative document is enabled for one or more of the plurality of users.  This modification would have been motivated by the desire to ease difficulties integrating revisions from other users while concurrently working on one’s own revisions (Palmucci [0009]).  

Regarding dependent claim 16, claim 16 is a system claim that is substantially the same as the method of claim 7.  Therefore, claim 16 is rejected for the same reason as claim 7.

Regarding dependent claim 20, claim 20 is a non-transitory computer-readable media claim that is substantially the same as the method of claim 7.  Therefore, claim 20 is rejected for the same reason as claim 7.

Response to Arguments
Applicant’s amendments to the specifications are persuasive and consequently the objection to the specifications set forth in the office action dated 3/18/2022 is hereby withdrawn .

Applicant’s filing of a terminal disclaimer referencing Paten No. US 10,949,396 B2 overcomes the nonstatutory obviousness-type double patenting rejection set forth in the office action date 3/18/2022 and consequently said nonstatutory obviousness-type double patenting rejection is hereby withdrawn.

Applicant’s remarks filed 6/21/2022 traversing the 35 U.S.C. 103 rejections for claims 1-20 have been fully considered but they are not persuasive.
	Regarding independent claims 1, 12 and 17, Applicant alleges within remarks on pages 11-13 that Larson in view of Tumanov, do not teach or suggest “responsive to determining that the collaborator type of the second user does not match the predefined collaborator type: providing, by the server, second user access history information for the collaborative document to the second client device for display within a second consolidated view of the second user interface presenting the collaborative document, wherein the second user access history information for the collaborative document is different from the first user access history information for the collaborative document” as recited in amended claims 1, 12 and 17.  Further, per remarks on pages 13-14, the 35 U.S.C. 103 of the independent claims 1, 12 and 17 and their corresponding dependent claims should be withdrawn. 
	Examiner respectfully disagrees with Applicant’s arguments.
	Larson, in view of Tumanov, do teach or suggest “responsive to determining that the collaborator type of the second user does not match the predefined collaborator type: providing, by the server, second user access history information for the collaborative document to the second client device for display within a second consolidated view of the second user interface presenting the collaborative document, wherein the second user access history information for the collaborative document is different from the first user access history information for the collaborative document” as recited in amended claims 1, 12 and 17.
	Larson discloses during compilation of the collaborative content item shared among multiple user of multiple client devices, the collaborative content management system checks to see if a particular thread should be displayed to a viewing user by referencing the audience_list of the thread ([0090], [0091]), this suggests to one of ordinary skill in the art that if the collaborative content management system determines that a second user’s userID is NOT associated with “@editing” contextual primitive for the collaborative content item according to the collaborative content item index ([0028], [0059], [0094]), the collaborative content management system 130 server compiled collaborative content item shared with a second user, whose ID is NOT associated with “@editing” contextual primitive, to be displayed on the second client device 120b would include content level thread comments associated with the collaborative content item wherein the thread comments WITHOUT @editing contextual primitives are arranged in a comment pane 512 positioned to the side of the body of the collaborative content item 502 on the second user client device 120b wherein the thread comments associated with the shared collaborative content item 502 on the second user client device 120b would not contain threads associated with userID with @editing contextual primitive which in contrast would be displayed in the thread comments displayed with the shared collaborative content item 502 on the current user client device 120a as represented in FIG. 5A ([0028], [0059], [0061], [0079], [0081], [0091], [0094]).
	Therefore, Larson in view of Tumanov, is considered to teach or suggest “responsive to determining that the collaborator type of the second user does not match the predefined collaborator type: providing, by the server, second user access history information for the collaborative document to the second client device for display within a second consolidated view of the second user interface presenting the collaborative document, wherein the second user access history information for the collaborative document is different from the first user access history information for the collaborative document” as recited in claims 1, 12 and 17, consequently, independent claims 1, 12 and 17 are rejected as unpatentable over Larson in view of Tumanov and the 35 U.S.C. 103 rejections of their respective dependent claims are maintained as further detailed in the rejections above.

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393.  The examiner can normally be reached on M-F 9:00-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KC/Examiner, Art Unit 2143                                                                             

/BEAU D SPRATT/Primary Examiner, Art Unit 2143